865 F.2d 262
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Craig Allen REED, Defendant-Appellant.
No. 88-5981.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1988.

Before KENNEDY, RALPH B. GUY, Jr. and RYAN, Circuit Judges.

ORDER

1
Defendant, Craig Allen Reed, appeals an order of the district court which denied his motion for reduction of sentence filed pursuant to Fed.R.Crim.P. 35.  His appointed counsel has filed a motion for leave to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  Upon review of that brief in light of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In March 1987 defendant was found guilty of bank robbery in violation of 18 U.S.C. Sec. 2113 and was sentenced to a term of twenty years imprisonment.  In addition defendant was also found guilty of carrying a firearm during the commission of a felony under 18 U.S.C. Sec. 924 and was accorded a consecutive sentence of five years imprisonment.  Upon the affirmance of his convictions on direct appeal, defendant sought a reduction in his sentence pursuant to Fed.R.Crim.P. 35.  The district court, however, concluded that such relief was unwarranted and denied that motion.  Defendant subsequently filed this appeal.


3
This court may disturb the district court's denial of the motion for reduction in sentence only if it can determine that that action was an abuse of discretion.   United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).  Review of the record reveals no violation of that standard in this case especially as the sentences originally imposed by the district court fall well within the range of punishments authorized by 18 U.S.C. Sec. 2113 and 18 U.S.C. Sec. 924.   United States v. Tucker, 404 U.S. 443, 447 (1972);  Brummett, 786 F.2d at 723.


4
Accordingly, the motion for leave to withdraw as counsel is hereby granted and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.